82666: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32509: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82666


Short Caption:FED. HOUS. FIN. AGENCY VS. DIST. CT. (WESTLAND LIBERTY VILLAGE, LLC)Court:Supreme Court


Related Case(s):82174, 83695, 84573, 84575


Lower Court Case(s):Clark Co. - Eighth Judicial District - A819412Classification:Original Proceeding - Civil - Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:11/04/2021 at 10:00 AMOral Argument Location:Carson City


Submission Date:11/04/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerFederal Housing Finance AgencyLeslie Bryan Hart
							(Fennemore Craig P.C./Reno)
						Michael A.F. Johnson
							(Arnold & Porter Kaye Scholer LLP/Washington DC)
						John D. Tennert
							(Fennemore Craig P.C./Reno)
						


Real Party in InterestFederal National Mortgage AssociationKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						David L. Edelblute
							(Snell & Wilmer, LLP/Las Vegas)
						Lars K. Evensen
							(Holland & Hart LLP/Las Vegas)
						Sydney R. Gambee
							(Holland & Hart LLP/Las Vegas)
						Nathaniel G. Kanute
							(Snell & Wilmer, LLP/Reno)
						Bob L. Olson
							(Snell & Wilmer, LLP/Las Vegas)
						Joseph G. Went
							(Holland & Hart LLP/Las Vegas)
						


Real Party in InterestWestland Liberty Village, LLCBrian W. Barnes
							(Cooper & Kirk PLLC/Wash DC)
						John G. Benedict
							(Law Offices of John Benedict)
						Philip R. Erwin
							(Campbell & Williams)
						John W. HofsaessJ. Colby Williams
							(Campbell & Williams)
						


Real Party in InterestWestland Village Square, LLCBrian W. Barnes
							(Cooper & Kirk PLLC/Wash DC)
						John G. Benedict
							(Law Offices of John Benedict)
						Philip R. Erwin
							(Campbell & Williams)
						John W. HofsaessJ. Colby Williams
							(Campbell & Williams)
						


RespondentNadia Krall


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


11/14/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/26/2021Filing FeeFiling fee paid. E-Payment $250.00 from Leslie Bryan Hart. (SC)


03/26/2021Petition/WritFiled Petition for Writ of Prohibition. (SC)21-08661




03/26/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-08662




03/26/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-08663




03/26/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-08664




04/02/2021Notice/IncomingFiled Petitioner's Notice Regarding Department Reassignment. (SC)21-09585




04/02/2021MotionFiled Motion to Extend Time to File Reply In Support of Motion for Reconsideration (FILED IN WRONG CASE). (SC)


04/06/2021MotionFiled Motion to Associate Counsel (A.F. Johnson). (SC)21-09924




04/15/2021Order/ProceduralFiled Order Directing Answer.  Real party in interest, on behalf of respondents, shall have 28 days from the date of this order to file and serve an answer against issuance of the requested writ.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)21-10860




04/22/2021Order/ProceduralFiled Order Denying Motion. Petitioner Federal Housing Finance Agency (FHFA) has filed a motion to associate attorney Michael A.F. Johnson of Arnold & Porter Kaye Scholer, LLP, pursuant to SCR 42. The motion is denied.  (SC)21-11658




05/12/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Real parties in interest Westland Liberty Village, LLC and Westland Village Square, LLC shall have until May 27, 2021, to file and serve their answer to the petition for writ.  (SC)21-13651




05/27/2021Petition/WritFiled Real Parties in Interests' (Westland Properties) Answer to Petition for Writ of Prohibition. (SC)21-15225




05/27/2021AppendixFiled Real Parties In Interest (Westland Liberty Village, LLC and Westland Village Square LLC's) Supplemental Appendix In Support Of Their Answer To Petitioner's Writ Of Prohibition. Vol. 1. (SC)21-15226




05/27/2021AppendixFiled Real Parties In Interest (Westland Liberty Village, LLC and Westland Village Square LLC's) Supplemental Appendix In Support Of Their Answer To Petitioner's Writ Of Prohibition. Vol. 2. (SC)21-15227




05/27/2021AppendixFiled Real Parties In Interest (Westland Liberty Village, LLC and Westland Village Square LLC's) Supplemental Appendix In Support Of Their Answer To Petitioner's Writ Of Prohibition. Vol. 3. (SC)21-15228




05/27/2021AppendixFiled Real Parties In Interest (Westland Liberty Village, LLC and Westland Village Square LLC's) Supplemental Appendix In Support Of Their Answer To Petitioner's Writ Of Prohibition. Vol. 4. (SC) .21-15229




05/27/2021AppendixFiled Real Parties In Interest (Westland Liberty Village, LLC and Westland Village Square LLC's) Supplemental Appendix In Support Of Their Answer To Petitioner's Writ Of Prohibition. Vol. 5. (SC)21-15230




05/27/2021AppendixFiled Real Parties In Interest (Westland Liberty Village, LLC and Westland Village Square LLC's) Supplemental Appendix In Support Of Their Answer To Petitioner's Writ Of Prohibition. Vol. 6. (SC)21-15231




05/27/2021AppendixFiled Real Parties In Interest (Westland Liberty Village, LLC and Westland Village Square LLC's) Supplemental Appendix In Support Of Their Answer To Petitioner's Writ Of Prohibition. Vol. 7. (SC)21-15232




05/27/2021AppendixFiled Real Parties In Interest (Westland Liberty Village, LLC and Westland Village Square LLC's) Supplemental Appendix In Support Of Their Answer To Petitioner's Writ Of Prohibition. Vol. 8. (SC)21-15233




05/27/2021AppendixFiled FilFiled Real Parties In Interest (Westland Liberty Village, LLC and Westland Village Square LLC's) Supplemental Appendix In Support Of Their Answer To Petitioner's Writ Of Prohibition. Vol. 9. (SC)21-15234




05/27/2021AppendixFiled Real Parties In Interest (Westland Liberty Village, LLC and Westland Village Square LLC's) Supplemental Appendix In Support Of Their Answer To Petitioner's Writ Of Prohibition. Vol. 10. (SC)21-15235




05/27/2021AppendixFiled Real Parties In Interest (Westland Liberty Village, LLC and Westland Village Square LLC's) Supplemental Appendix In Support Of Their Answer To Petitioner's Writ Of Prohibition. Vol. 11. (SC)21-15236




05/27/2021AppendixFiled Real Parties In Interest (Westland Liberty Village, LLC and Westland Village Square LLC's) Supplemental Appendix In Support Of Their Answer To Petitioner's Writ Of Prohibition. Vol. 12. (SC)21-15237




05/27/2021AppendixFiled Real Parties In Interest (Westland Liberty Village, LLC and Westland Village Square LLC's) Supplemental Appendix In Support Of Their Answer To Petitioner's Writ Of Prohibition. Vol. 13. (SC)21-15238




06/09/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioner's reply due: June 24, 2021. (SC)21-16556




06/24/2021Petition/WritFiled Petitioner's Reply to Answer to Petition. (SC)21-18263




08/11/2021Notice/IncomingFiled Notice of District Court Decision. (SC)21-23386




09/15/2021Order/ProceduralFiled Order Directing Supplemental Briefing. Having reviewed the petition for writ of prohibition, answer to the petition, and appendices filed in this matter, we conclude that supplemental briefing will assist this court in resolving the petition. Petitioner's and real parties in interest's supplemental brief due: 21 days. (SC)21-26703




10/05/2021Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled for November 4, 2021, at 10:00 a.m. in Carson City.  Argument shall be limited to 30 minutes.  (SC)21-28558




10/06/2021BriefFiled Real Parties in Interests' Supplemental Brief In Support of Answer to Petition For Writ of Prohibition. (SC)21-28739




10/06/2021BriefFiled Petitioner's Supplemental Brief. (SC)21-28744




10/12/2021Notice/IncomingFiled Petitioner's Notice of Appearance for John D. Tennert. (SC)21-29340




10/20/2021Notice/IncomingFiled Real Parties in Interest (Westland Liberty Village, LLC and Westland Village Square, LLC) Notice of Appearance for Brian W. Barnes. (SC)21-30186




10/20/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-30255




10/26/2021MotionFiled Petitioner's Renewed Motion to Associate Counsel. (SC)21-30938




11/01/2021Order/ProceduralFiled Order Granting Motion. On October 26, 2021, petitioner filed a renewed motion to associate attorney Michael A.F. Johnson of the law firm of Arnold & Porter Kaye Scholer LLP, in this matter pursuant to SCR 42.  The motion is granted.  Mr. Johnson shall be permitted to appear on behalf of petitioner in this matter. (SC)21-31373




11/04/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc court. (SC)


06/01/2022BriefFiled Real Parties in Interests' Notice of Supplemental Authority Pursuant to NRAP 31(e). (SC)22-17434




06/21/2022MotionFiled Petitioner's Response to Westland's Notice of Supplemental Authority. (SC)22-19616




10/17/2022Order/DispositionalFiled Order Denying Petition for Writ of Prohibition. "ORDER the petition DENIED." fn2 [The Honorable Abbi Silver having retired, this matter was denied by a sex-justice court.] EN BANC. (SC)22-32509





Combined Case View